733 So.2d 1183 (1999)
In re Akilah Mawusi ALI f/k/a Connie Welcome-Sadler.
No. 99-B-0659.
Supreme Court of Louisiana.
March 31, 1999.

ORDER
Considering the Recommendation of the Disciplinary Board to Revoke Probation,
IT IS ORDERED that the probation of Akilah Mawusi Ali (f/k/a Connie Welcome-Sadler) be revoked, and that the nine month deferred portion of the one year suspension imposed by this court in In re: Welcome-Sadler, 97-0143 (La.4/4/97), 691 So.2d 676, be made executory.
IT IS FURTHER ORDERED that the matter be remanded to the Office of Disciplinary Counsel to conduct further investigation of the unauthorized practice of law allegations and file formal charges, as appropriate.
/s/ Bernette J. Johnson
    Justice, Supreme Court of Louisiana
CALOGERO, C.J., not on panel. Rule IV, part II, § 3.